internal_revenue_service national_office technical_advice_memorandum sep fg s i n s i n no third party contact district_director taxpayer's name xxxxxxxxxxxxxxxxkxxxxxxxk xxxxkxxxxxxxxxxxxxxx taxpayer's address xxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxkxxkxxx taxpayer's ein xxxxkxxxxx conference held xxxxxxxxxxxxxxxx legend y xxxxxxxxxxxxxxxxxxxxxkxxxkxxxxxxxxxxkxxxxxxxkx x xxxxxxxxxxxxxxxxxxxxxxxxx z xxxxxxxxxxxxxxxxxxxxxxk t xxxxxx u xxxxxx v xxxxxx p xxxxx issue whether the subject organization's income from the storage of cars boats motorhomes trailers etc during the winter months constitute unrelated_business_income under sec_511 and sec_512 of the internal_revenue_code whether the above constitutes the rental of real_property as defined in sec_512 b of the code facts was incorporated on date and was recognized as exempt under sec_101 now sec_501 of the code y ’s articles of incorporation state that its purpose is co promote and advance the interest of agriculture horticulture household arts and mechanic arts and sciences and all kindred sciences and arts of their varied branches and to promote and conduct agricultural industrial educational fairs and exhibits and to provide entertainment and amusement therewith for the purpose of drawing the attention to -2- xxxxxxxxxxxxxkxxxxxxkkxxkxxkkkxxkxkkxxkkxaxkakkxxkkakx the public thereto and to do and perform any and all acts authorized by law to be done by a corporation the information furnished shows that y operates x which is an annual fair conducted over a period of approximately weeks before labor day has a variety of activities and exhibits including carnival rides and musical entertainment it exhibits are open to children who are residents of z and who are under the age of is represented that the is represented that x day sec_21 or it 's primary source_of_income is from fair receipts which include gate admissions concessions live entertainment exhibit fees and state funds the information shows that x is located on a acre tract of land on which there are approximately buildings y rents these facilities to other code sec_501 organizations and other exempt entities during those periods between mid-april to mid-october when the x is not operating the information furnished shows that from mid-october to early april y leases out some of their buildings for the storage of cars boats motorhomes trailers etc each lessee signs a contract for the real_property space leased it is represented that after the building is fully leased out secured until the spring pick-up further it y performs no services for the lessees during this time period is represented that the building is for the tax years ended and the gross_income received from winter storage was dollar_figuret dollar_figureu dollar_figurev respectively for the form_990 reflects the following public support - dollar_figure 19p fair income - dollar_figurep interest - 3p summer activity- dollar_figurep winter storage - dollar_figure 5lp dollar_figure for the form_990 reflects tne following dollar_figure 18p public support - - dollar_figurep fair income 3p interest summer activity- dollar_figurep dollar_figure 49p winter storage - state grant - dollar_figure 39p xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxaxkxk for the form_990 reflects the following dollar_figure 16p public support - - dollar_figurep fair income_interest 2p - summer activity- dollar_figurep dollar_figure 58p winter storage - state grant sec_48p the information furnished reflects that the agent has concluded that none of y’s income other than the income from winter storage is unrelated_business_taxable_income the agent states that the summer rental of the facilities is not challenged further the agent states that the services provided in connection with the summer rentals are the usual and customary services provided to similar rentals finally with respect to the winter rentals the agent states that the rental of space for cars motorhomes trailers is considered analogous to the rental of spaces in boats etc parking garages warehouses and storage facilities also alleged y reasons the agent concludes that the income from the lease of parking spaces is not rent within the meaning of sec_512 income is competing against local storage companies for these and thus is unrelated business taxable of the code is it in addition the agent noted that nothing was uncovered that affect y's tax exempt status under section would adversely c of the code law sec_501 of the code provides in part for the recognition of exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private share-holder or individual sec_51l a of the internal_revenue_code subjects organizations described in sec_50l c unrelated_business_taxable_income as defined in sec_512 a tax on their to sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b less the deductions axxxxxxxxxxxxxxxxxxxxxxxxkxxxxxxxxxxxxxxxxkxxkkx sec_512 a of the code modifies the definition of unrelated_trade_or_business by excluding except as provided in subparagraph b all rents_from_real_property including property i described in sec_1245 and all rents from personal_property including for ii purposes of this paragraph as personal_property any property described in sec_1245 b leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_512 b shall not apply a of the code provides that subparagraph i if more than percent of the total rent received or accrued under the lease is attributable to personal_property described in subparagraph a ii or ii if the determination of the amount of such rent depends in whole or in part on the income or profits derived by any person from the property leased other than an amount based on a fixed percentage or percentages of receipts or sales sec_513 of the code states that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code states that the term unrelated_trade_or_business does not include qualified_public_entertainment_activities of da c of the code an organization described in section sec_513 a of the code defines the term public entertainment activities to include any entertainment or recreational activity of or expositions promoting agriculture and educational_purposes including any activity one of the purposes of which is the public to fairs or expositions or to promote the breeding of animals or the development of products or equipment a kind traditionally conducted at fairs to attract -5- xxxxxxxxxxxxxxxxxxxxxxxkkxkkxxxkxxxxxxkxkaxakkak sec_513 b of the code defines the term qualified_public_entertainment_activities to mean a public_entertainment_activity conducted by a qualifying_organization described in sec_513 c of the code sec_513 c in pertinent part an organization described in that a qualifying_organization is of the code which regularly conducts as one of sec_501 its substantial exempt purposes an agricultural and educational fair or exposition of the code states less those deductions allowed by chapter sec_1_512_a_-1 of the income_tax regulations defines the term unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on are directly connected with the carrying on of such trade_or_business to be deductible in computing unrelated_business_taxable_income therefore expenses depreciation and similar items not only must qualify as deductions allowed by chapter the code on of unrelated_trade_or_business to be directly connected with the conduct of unrelated business for purposes of sec_512 relationship to the carrying on of that business but also must be directly connected with the carrying an item of deduction must have proximate and primary of the code which of sec_1_512_a_-1 of the regulations provides in that expenses attributable solely to unrelated pertinent part business activities are proximately and primarily related to that business activity and therefore qualify for deduction to the or other extent that they meet the requirements of sec_162 relevant provisions of the code however where facilities are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses depreciation and similar items attributable to such facilities shall be allocated between the two uses on a reasonable basis are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses and similar items attributable to such personnel shall be allocated between the two uses on a reasonable basis the regulations similarly where personnel see sec_1_512_a_-1 of sec_1 b -1 c i of the regulations excludes rents from property described in subdivision ii subparagraph and the deductions directly connected therewith in except as provided computing unrelated_business_taxable_income in subdivision iii notwithstanding subdivision ii rents from and certain deductions in connection with debt-financed_property as defined in sec_514 shall be included in computing unrelated_business_taxable_income of this subparagraph however of this subparagraph certain of this xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkk sec_1_512_b_-1 ii of the regulations excludes b all rents from personal_property leased with real from unrelated_business_income and property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease rents attributable to personal_property generally are not an incidental amount of the total rents if such rents exceed percent of the total rents from all the property leased all rents_from_real_property a sec_1 b -1 c of the regulations provide that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for_the_use_of occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc not considered as services rendered to the occupant for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units of offices in any office building etc property are generally treated as rent from real the supplying of maid payments are sec_1_513-1 of the regulations provides that a trade_or_business is substantially related to an organization's exempt purposes when the business activity has a substantial causal relationship to the achievement of the exempt purposes for which such organization was formed taxpayers views y states that it does not provide any services to the individuals renting space in its facilities y cites as authority sec_1_512_b_-1l c of the regulations which provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the xxxxxkkxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxkkkxkkkak use of occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property rationale the information furnished shows that y is recognized as of the exempt from federal_income_tax under section s01 c an code and that its predominant activity is the operation of annual agricultural educational fair therefore based on the information furnished y meaning of sec_513 c qualifying_organization and because offers qualified_public_entertainment_activities to attract the public to x which is an agricultural educational fair unrelated_trade_or_business within the meaning of sec_513 a qualifying_organization within the of the code because isa the conduct of x of the code is not an is the information furnished shows that y rents some or all of its land and buildings to other entities to conduct horse shows and other events during the summer furnished shows that these summer rentals are rentals of real_property and that the income derived from this activity is rental income within the meaning of sec_512 the information of the code a further the information furnished establishes that the income derived from restroom care barn and ground maintenance and related_services are services that are usual and customary services provided to lessees accordingly pursuant to section of the regulations the income derived from the b -1 c performance of these services is not ‘unrelated business income however with respect to the winter rentals the information furnished shows that y enters into storage contracts in which to store with individuals who lease floor space from it cars motorhomes trailers and boats the information furnished shows that does not lease these buildings to an individual or individuals to operate as space is analogous to the renting of parking space in a parking garage see sec_1_512_b_-1 of the regulations a storage_facility ’s leasing of this y has misinterpreted sec_1 b -1 c of the regulations concerning the phrase where services are also rendered to the occupant that phrase specifically refers to the use or occupancy of rooms or other quarters in hotels boarding in houses or apartment houses furnishing hotel services or tourist camps or tourist homes motor courts or motels the phrase does not refer to the use of occupancy of space in parking lots warehouses or storage garages -8- xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx sec_1_512_b_-1 of the regulations closely tracks the legislative_history of sec_512 it house report pincite 1950_2_cb_36 is stated that parking lot income is not rental income see of the code in which moreover since sec_1_512_b_-1 of the regulations states categorically that parking lot revenue and revenue from warehouses or storage garages are not rent from real_property income from the operation of organization does not constitute rent as defined in sec_512 b because the operation of a storage garage does not yield rent within the ambit of sec_512 necessary to determine whether the exempt_organization performs any services primarily for the convenience of the occupant a storage garage by an exempt is not it therefore the income from the winter rentals is not rental income within the meaning of sec_512 a code accordingly the winter rental income is unrelated_business_taxable_income of the conclusions 's income from the storage of cars boats motorhomes trailers etc during the winter months constitutes unrelated_business_income under sec_511 and sec_512 of the internal_revenue_code the leasing of space for the storage of cars boats motorhomes trailers etc during the winter months does not constitute the rental of real_property as defined in sec_512 of the code end
